DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 02/24/2021 regarding claims 1-18 is fully considered: claims 4-11, 14, 16 and 18 have been canceled; claims 1-3, 12, 13, 15 and 17 have been amended.
Allowable Subject Matter
Claims 1-3, 12, 13, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-3, 12, 13, 15 and 17 is the inclusion of the limitations of a printing apparatus that include a recirculating unit to generate a recirculation of said print material through said print head, said recirculating unit comprising: a first container of said print material placed upstream of said print head; a second container of said print material, placed downstream of said print head; a first recirculating sub-unit to generate a first flow of said print material from said first container to said print head and said second container; and a second recirculating sub-unit to transfer said print material from said second container to said first container, wherein said first container and second container are both maintained under two distinct negative pressures, and wherein the feed device for refilling ink into the recirculation unit comprises a pipe feeding the ink to the first container of the recirculation unit and a pumping device for picking ink from an accumulation tank and feeding the ink to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




27 February 2021
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853